           Case 1:12-cv-00983-AWI-SAB Document 237 Filed 06/29/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSEPH RAYMOND MCCOY,                            )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION
13            v.                                          FOR RELIEF UNDER FEDERAL RULE OF
                                                      )   CIVIL PROCEDURE 8(b)(6)
14                                                    )
     STRONACH, et al.,
                                                      )   [ECF No. 228]
15                   Defendants.                      )
                                                      )
16                                                    )

17            Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Plaintiff’s motion for relief under Federal Rule of Civil Procedure

20   8(b)(6), filed on June 8, 2020. Plaintiff contends that “his Unit Health Care Records (UHR) show that

21   he has a “pre-existing medical condition(s) ‘dissaminated coccidiodomycosis [sic]’” which means he

22   is “particularly vulnerable to COVID-19 and which pose a greater risk of death,” which relates to the

23   allegations in the first amended complaint.

24            Federal Rule of Civil Procedure 8(b)(6) provides, “An allegation ... is admitted if a responsive

25   pleading is required and the allegation is not denied. If a responsive pleading is not required, an

26   allegation is considered denied or avoided.” (emphasis added). As Defendants were not required to
27   ///

28   ///

                                                          1
       Case 1:12-cv-00983-AWI-SAB Document 237 Filed 06/29/20 Page 2 of 2



1    respond to Plaintiff specific medical conditions, Plaintiff’s request for relief under Rule 8(b)(6) is

2    denied.

3
4    IT IS SO ORDERED.

5    Dated:    June 26, 2020
6                                                        UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
